PER CURIAM.
The appellant Phyllis W. Owens, who was injured in an automobile accident, sought damages from the appellees Marvin Industries, Inc., and Wilbert N. Lee, the owner and driver of the truck involved in the accident. Her husband, who owned the car she was driving, joined in the suit to recover damages for his separate resultant losses.
The trial judge granted summary judgment in favor of the defendants, finding there was “no genuine issue as to any material fact,” and that the plaintiff driver was “guilty of contributory negligence which proximately contributed to or proximately caused the accident and injuries complained of,” and the defendants were entitled to summary judgment as a matter of law.
We have carefully reviewed the depositions, affidavits and pleadings in this cause, and have considered the briefs and arguments of counsel dealing with the question of the correctness of these holdings of the able trial judge, and conclude as he did that the record adequately supports his decision.
No error having been made to appear, the summary judgment appealed is hereby affirmed.
Affirmed.
HORTON, C. J., and CARROLL, CHAS., J., concur.
PEARSON, J., dissents.